DETAILED ACTION

Response to Arguments
Applicant’s arguments, see page 6, filed 1/19/2022, with respect to the 35 U.S.C 112 rejection of claim 16 have been fully considered and are persuasive. The applicant discussed in the interview conducted on 12/23/2021 that the language of the claim is not missing any language as indicated in the 35 U.S.C 112 rejection on 9/30/2021. The claim recites the angle, which is formed by the combination of straight or curved lines, changes as can be illustrated in figure 13. The rejection of 9/30/2021 has been withdrawn. 

Applicant’s arguments, see pages 6-7, filed 1/19/2022, with respect to the 35 U.S.C. 103 rejections of claims 1, 13 and 16 have been fully considered and are persuasive. However, the claims present limitations which were not previously presented and require further search and consideration beyond that which is allotted in the AFCP 2.0 pilot program. Therefore, the claims are not being entered. An explanation, however, of how they overcome the prior art is provided below.
In particular, applicant argues that neither Peng nor Tanaka, which were relied upon to teach the limitations of claims 1, 13 and 16 teaches the “inflection point including a transition from one of a convex portion and a concave portion to the other one of the convex portion and the concave portion.” 
The examiner concedes in that neither Peng nor Tanaka illustrates this limitation and, therefore, overcomes the previous rejection in view of Peng and Tanaka. However, as noted above, this is a new limitation which was not previously presented and requires further search and consideration beyond that allotted in the AFCP 2.0 pilot program. However, the examiner does note that Peng appreciates the displays as having a variety of shapes such as those illustrated in figures 4 through 9 (Pg. 3, Paragraph 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
claim 3 illustrated below. 

The image above is recreated from figure 2 which appears to illustrate in the box a concave to convex curve (or vice versa). 
The examiner still notes however, that the claims require further search and consideration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783